                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                   4     ELY HOLDINGS LIMITED, et al.,                      Case No. 18-cv-06721-JCS
                                                        Plaintiffs,
                                   5
                                                                                            ORDER TO FILE CERTIFICATION
                                                 v.
                                   6
                                   7     O’KEEFFE’S, INC.,
                                                        Defendant.
                                   8
                                   9          On August 12, 2019, the Court issued an order establishing the following requirements for

                                  10   any further motions in this action:

                                  11                  [B]efore filing any further motion in this action, the parties must meet
                                                      and confer to discuss whether the motion will materially affect the
                                  12                  outcome of the case, whether any effect of the motion is likely to be
Northern District of California




                                                      rendered moot by foreseeable future developments, and whether a
 United States District Court




                                  13                  mutually agreeable resolution can be reached. Any future motion
                                                      must certify that the parties have met and conferred and were unable
                                  14                  to reach an agreement, and that the party bringing the motion believes
                                                      that it is an appropriate use of resources at that stage of the case.
                                  15
                                       Order re Mot. to Dismiss Counterclaims (dkt. 68) at 9–10.
                                  16
                                              Plaintiffs now move for leave to amend their complaint. See dkt. 115. Although
                                  17
                                       Plaintiffs’ present motion indicates that the parties met and conferred and that Defendant
                                  18
                                       O’Keeffe’s, Inc. did not consent to amendment, the motion does not address the remaining
                                  19
                                       requirements of the Court’s August 2019 order. Plaintiffs are ORDERED to file a certification
                                  20
                                       addressing those requirements no later than January 2, 2020 (or to withdraw their motion by the
                                  21
                                       same deadline if the requirements are not satisfied), and the parties are reminded to comply with
                                  22
                                       those requirements going forward.
                                  23
                                              IT IS SO ORDERED.
                                  24
                                       Dated: December 24, 2019                         ______________________________________
                                  25                                                    JOSEPH C. SPERO
                                                                                        Chief Magistrate Judge
                                  26
                                  27
                                  28
